Appeal from an order of the Family Court, Oswego County (Kimberly M. Seager, J.), entered June 29, 2011 in a proceeding pursuant to Family Court Act article 10. The order directed the final discharge of the subject children to Dale M. by August 1, 2011.
Now, upon reading and filing the stipulation of withdrawal signed by the attorneys for the parties, and by the Attorney for the Children and filed on January 6, 2012,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, EJ., Centra, Peradotto, Lindley and Martoche, JJ.